Citation Nr: 1727387	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-19 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back condition claimed as degenerative disc disease of the lumbar spine. 

2. Entitlement to service connection for a low back condition claimed as degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. The Veteran filed a Notice of Disagreement (NOD) in July 2010. The RO issued a Statement of the Case (SOC) in June 2013, and the Veteran submitted a VA Form 9 in July 2013. 

In December 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for a low back condition claimed as degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. A July 2005 rating decision denied service connection for a low back condition claimed as degenerative disc disease of the lumbar spine; the Veteran did not perfect a timely appeal of that decision and the decision became final.

2. The evidence received since the July 2005 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back condition. 


CONCLUSION OF LAW

1. The July 2005 rating decision denying service connection for a low back condition claimed as degenerative disc disease of the lumbar spine is final. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 20.1104 (2016).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a low back condition. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by letters in March 2004, April 2005, February 2007 and August 2012. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained. Post-service VA and private treatment records and reports have also been obtained.  The Veteran was provided a VA medical examination, including an opinion, in May 2013. This VA examination report is adequate because it is based upon consideration of the relevant facts particular to this Veteran's medical history, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

As to applications to reopen, VA does not have a duty to provide a medical examination or obtain a medical opinion until the claim has been reopened. See 38 C.F.R. § 3.159 (c)(4). Here, because the claim was previously reopened by the RO and the Veteran was afforded an adequate VA examination in May 2013, VA has fulfilled its duty in this regard.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. New and Material Evidence 

In general, rating decisions that are not timely appealed are final and binding based on all of the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016). A claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7104 (c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented with respect to a claim that has been disallowed, the claim may be reopened. 38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist. Id. 

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance. Id. (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As mentioned above, the RO previously reopened the Veteran's claim. The Board would note that regardless of how the RO (or the Board in a prior denial) ruled on the question of reopening, the Board must re-decide that matter on appeal. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial) and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Low Back Condition 

The Veteran has requested to reopen the claim of entitlement to service connection for a low back condition claimed as degenerative disc disease of the lumbar spine. This claim was originally denied in the July 2005 rating decision based on a determination that, even though the Veteran did have treatment in service for a low back sprain in October 1980, the evidence showed that this was an acute and transitory episode. The rating decision noted that the Veteran's June 1982 separation examination was negative for a low back condition. The decision further noted private medical records showing a history of treatment for back pain since July 1995 and outpatient VA treatment records that were negative for treatment or a diagnosis of a back condition.

No additional evidence was received within one-year following notification of the denial, and no additional service records were received at any point, warranting readjudication of the claim. See 38 C.F.R. §§ 3.156 (b) and (c), 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). That decision became final. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 20.1104 (2016). The Veteran requested to reopen his claim in January 2007.

Since the July 2005 rating decision, temporary profiles dated September 1995 and September 1997 as well as a November 2011 letter from Dr. Chabot and a May 2013 VA examination have been added to the claims file. In pertinent part, the temporary profile from 1997 shows that the Veteran's activities were restricted due to degenerative disc disease. The November 2011 letter notes that the Veteran has a degenerative condition consistent with the activities of extreme weight bearing that he performed while in service in 1982 when he was ordered to lift a generator. Further, the Veteran was noted as having very severe degenerative osteoarthritis throughout his lumbar spine with degenerative disc disease at four levels. 

This evidence is new in that it was not of record at the time of the July 2005 rating decision. It is material in that the November 2011 letter from Dr. Chabot presents evidence of a current back disability diagnosis, and it provides a competent medical opinion that links this disability to duties that the Veteran performed in service. As the record previously lacked a positive nexus between the Veteran's low back condition and service, this evidence, which is presumed credible for the purposes of reopening, presents a reasonable possibility of substantiating the claim.

Therefore, new and material evidence having been received; the claim of entitlement to service connection for a low back disability is reopened.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back condition claimed as degenerative disc disease of the lumbar spine is reopened. 


REMAND

The evidence of record indicates that the Veteran was in an automobile accident in October 1994 and also that a mirror fell on him at some point and may have exacerbated old injuries. The Veteran contends that the incident with the mirror occurred while he was on a period of active duty for training (ACDUTRA) in approximately 2001. The Veteran has indicated that he served on reserve duty with the HQ 87th Division Exercise in Hoover, Alabama and the HQ 81st Regional Readiness Command in Birmingham, Alabama.   

The Veteran's DD Form 214 shows that the Veteran served on active duty from June 1979 to June 1982. The record, however, contains no verification of the Veteran's reserve or National Guard service. There is some indication from the record that the RO has attempted to verify the exact nature of any service by the Veteran in order to develop for periods of active duty or active duty for training purposes for any period of reserve service and any treatment records for this period. An April 2012 deferred rating decision instructed the RO to complete this development. A subsequent June 2014 deferred rating decision indicated that a request was sent following the April 2012 decision and that the response to that request indicated that the available STRs were previously sent. The RO then sent a request for STRs to the Record Management Center. The RO contacted the National Personnel Records Center (NPRC) in August 2015 to obtain the Veteran's Service Treatment Records, however they received a response that 'No records were located'. The record does not indicate whether the RO attempted to contact the state National Guard directly to verify the Veteran's periods of service. For his part, the Veteran indicated in a September 2016 statement that he has no additional records of documents related to his service. If the Veteran does not submit evidence of service, the VA shall request verification of service from the service department. 38 C.F.R. § 3.203 (c) (2016); see also Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the opinion of the Board that further development in this case is required for verification of any and all periods of active duty for training and/ or inactive duty for training with the Army National Guard and Reserves.

Accordingly, the case is REMANDED for the following action:

1. The RO should request the Veteran to provide the names of all National Guard and Reserve units in which he has served, the locations of such service, and the dates of such service.

2. Then, the RO should contact the appropriate service department entity, which may include the National Guard in the state where the Veteran served, and request verification of all dates of National Guard and Reserve service duty as well as active duty for training and/or inactive duty for training performed by the Veteran.

3. Upon completion of the above, the RO should review the case and assure that all indicated actions are completed. The Ro should again adjudicate the issue of service connection for a low back condition. If the determination remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


